DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the pivot axis of said display wheel is internal or external to said ring, inside which pivot the wheel sets of said differential mechanism”.  It is unclear what the intended scope of “inside which pivot the wheel sets of said differential mechanism”.  Based on the drawings and specification it appears that the differential is positioned inside the toothed ring but it is unclear if this is required by the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jouvenot, US 2011/0182152.
Regarding claim 10, Jouvenot discloses a power reserve indicator mechanism for horology, for displaying the power reserve of energy storage means of a timepiece movement (abstract), which energy storage means are arranged to be powered in the winding phase by an input wheel (20) actuated by a winding-stem comprised in said movement or by an automatic winding mechanism comprised in said movement or by an external winder, and are arranged to restore energy to said movement in the unwinding phase via an output wheel (22b), said power reserve indicator mechanism comprising: at least one display wheel set (38, 46, 48) arranged to be directly or indirectly driven by said input wheel or by said output wheel, a differential mechanism (22) of which said input wheel and said output wheel constitute two inputs, and including, at a single output, an output wheel set (22c) which is arranged to directly or indirectly drive said display wheel set, wherein one said display wheel set is a display wheel directly or indirectly driven by a toothed ring (28) which meshes with said output wheel set, and the pivot axis of said display wheel is internal or external to said ring, inside which pivot the wheel sets of said differential mechanism (Fig 2).
Regarding claim 17, Jouvenot discloses a timepiece movement, comprising: at least one of the power reserve indicator mechanism according to claim 10; at least one dial; and a plate and at least one bridge arranged for supporting said differential mechanism and including a plurality of arrangements each able to receive a said display wheel, in different angular positions of said dial (wheels 38, 46 48 are each received at different angular positions of said dial).
Regarding claim 18, Jouvenot discloses a watch, comprising: the timepiece movement according to claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jouvenot in view of Villar, US 2016/0018787.
Regarding claim 11, Jouvenot does not explicitly disclose a ball bearing differential.
The similar power reserve display of Villar discloses a friction ball differential mechanism [0034], including a first wheel (61) directly or indirectly meshing with said input wheel, and a second wheel (62) parallel to said first wheel and directly or indirectly meshing with said output wheel (41), and ball bearings (64) which are arranged to roll between said first wheel and said second wheel under the action of friction means (65) which are arranged to push said first wheel and said second wheel towards one another, driving while rolling a carrier (63) which contains said ball bearings and which is arranged to drive said output wheel set.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the differential mechanism in Jouvenot for the ball bearing differential as taught by Villar for the reason that the simple substitution of one known differential mechanism for another is within the grasp of one having ordinary skill and would have yielded predictable results.
Regarding claim 12, Jouvenot and Villar disclose said first wheel and said second wheel are coaxial (hub 67).
Regarding claim 13, Jouvenot and Villar disclose said first wheel and said second wheel are coaxial to said carrier, which is secured to said output wheel set, which is secured to an arbor carrying said first wheel and said second wheel (Fig 1).
Regarding claim 14, Jouvenot and Villar disclose said friction means include at least one elastic member resting on a plate or a bridge comprised in said mechanism or said movement (springs 65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jouvenot in view of Kamiya, US 2007/0195650.
Regarding claim 15, Jouvenot does not explicitly disclose a first display visible on a first side and a second display visible on a second opposite side.
Kamiya discloses displays on opposite sides of said movement ([0069]-[0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jouvenot to provide displays on opposite sides so as not to interfere with reading the current time (as taught in [0070]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jouvenot in view of Saglini, US 2018/0095424.
Jouvenot does not explicitly disclose an eyelet which cooperates with a pin to limit the angular travel of said display wheel.
Saglini discloses an eyelet (25) which cooperates with a pin (15) fixed to a plate or a bridge comprised in said mechanism or said movement to limit the angular travel of said display wheel [0026].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jouvenot to use the eyelet arrangement taught by Saglini for the purpose of locking the display wheel to specific angular range thus preventing the indicator from extending past the readable display area.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833